     Case 1:21-cv-01035-SOH Document 7               Filed 08/05/21 Page 1 of 1 PageID #: 17




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

SHARON STORY                                                                             PLAINTIFF

v.                                      Case No. 1:21-cv-1035

UNUM LIFE INSURANCE COMPANY
OF AMERICA; SHARE FOUNDATION                                                         DEFENDANTS

                                               ORDER

         Before the Court is Plaintiff’s Stipulation of Dismissal. ECF No. 6. Plaintiff indicates that

Defendant Share Foundation was improperly named as a Defendant in the Complaint (ECF No. 2)

and seeks to have all claims against Share Foundation dismissed.

         A plaintiff can dismiss an action without a court order by filing a notice of dismissal before

the opposing party serves an answer or a motion for summary judgment. See Fed. R. Civ. P.

41(a)(1)(A)(i). No Defendant has filed an answer or a motion for summary judgment in this matter.

Thus, Plaintiff’s claims against Defendant Share Foundation were effectively dismissed when

Plaintiff filed the instant stipulation. However, this order issues for the purpose of maintaining the

Court’s docket. The dismissal shall be without prejudice because Plaintiff did not state otherwise

in her motion. See Fed R. Civ. P. 41(a)(1)(B).

         Accordingly, Plaintiff’s claims against Defendant Share Foundation are DISMISSED

WITHOUT PREJUDICE.

         IT IS SO ORDERED, this 5th day of August, 2021.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge
